Title: To Alexander Hamilton from George Washington, 18 October 1783
From: Washington, George
To: Hamilton, Alexander


Rocky Hill [New Jersey] 18th Octr. 1783
Dear Sir,
I am favoured with your two letters of the 30th September.
The debate on Indian Affairs which I believe is got through, and that on the residence of Congress wch. is yet in agitation has entirely thrown aside for sometime the consideration of the peace establishment. When it is resumed I will take care that your application comes into view and shall be happy if any thing in my power may contribute to its success being with great truth Dr. Sir Yr. most obedt. servt.
Go: Washington
Colonel Hamilton.
